Case 1:18-cv-11280-AT Document 47 Filed 07/10/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
SKYROCKET, LLC d/b/a SKYROCKET DOC #: —
TOYS LLC. DATE FILED: _ 7/10/2020
Plaintiff,
-against- 18 Civ. 11280 (AT)
SATOY STORE. et al., ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

Having reviewed Plaintiffs supporting materials for default judgment, the Court concludes
that the declaration submitted at ECF No. 44 fails to comply with Attachment A to the Court’s
Individual Practices in Civil Cases, which requires an “affidavit or declaration signed by a party with
personal knowledge” (emphasis added). Plaintiff submitted an affidavit signed by its attorney, who
is not a party with personal knowledge.

Accordingly, it is hereby ORDERED that, by July 24, 2020, Plaintiff shall re-submit
materials for default judgment in accordance with Attachment A to the Court’s Individual Practices.

SO ORDERED.

Dated: July 9, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
